341 F.2d 584
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EXCHANGE PARTS COMPANY, Rebuilders Service Company, andSouthwest Shoe Exchange Company, Respondents.
No. 21204.
United States Court of Appeals Fifth Circuit.
Feb. 16, 1965.

Melvin Pollack, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Arnold Ordman, Gen. Counsel, A. Brummel, Atty., N.L.R.B., Washington, D.C., for petitioner.
Karl H. Mueller, Harold E. Mueller, Fort Worth, Tex., Jean Allard, Chicago, Ill., for respondents; Mueller & Mueller, Fort Worth, Tex., of counsel.
Before TUTTLE, Chief Judge, BROWN and GEWIN, Circuit Judges.
PER CURIAM:


1
In our opinion we stated that the Company's decision to eliminate the Christmas bonus-- made in January, 1961-- 'was done at a time when organizational efforts were underway'.  This statement is attacked in petition for rehearing on the ground that there was no current activity towards organization of the employees.  What was intended was a reference to the fact that organizational activities had formerly been undertaken and were resumed thereafter.  In point of fact this was a collateral matter not essential to our holding.


2
The Petition for Rehearing is denied.